Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 5, 9, 10, 12-15, 17, 25-28, 33-35, 37, 40-44 and 50 are pending in the application. Claims 1, 5, 9, 10, 12, 13, 14, 17, 25 and 27 are rejected. Claims 28, 33, 34, 37 and 40 are allowed. Claims 15, 26, 35, 41-44 and 50 are withdrawn from further consideration.

Response to Amendment / Argument
On pages 21 and 22 of the response filed February 28th, 2022, Applicant traverses the rejection over “Han” based on the amendment to claim 1. Claim 27, however, still recites the structure cited by the Examiner and for this reason the rejection is maintained over claim 27.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Objections
The fifth and tenth options in claim 9 are identical and one instance should be deleted.
	The word “be” in the first line of claim 13 should be deleted.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The second and third options contain unsubstituted aryl groups at the position R2, which option has been excluded from claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2012/0009151 A1 by Han et al.
	The prior art teaches the following compound on page 116 (Table 10, entry 19):

    PNG
    media_image1.png
    338
    438
    media_image1.png
    Greyscale
.
The compound above is embraced by Formula (I) where X1 is N, R1 is alkyl (methyl), L2 is –O(RaRb)m- where m is 1 and Ra and Rb are hydrogen, L1 is absent, A is pyrazolyl, p is 1, R2 is unsubstituted aryl (phenyl) and R3 is an a nitrogen and oxygen containing moiety. It is further noted that the definitions of R3 and –L2-R1 could be inverted where R3 is an alkoxy group, L2 is –NRc-(CRaRb)m- where m is 1, R1-Rc are hydrogen and R1 is heteroaryl. The definitions above read on instant claim 27 (third option).

Claim(s) 1, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by International Application Publication No. WO 2017/012576 A1 by Ding et al.
The prior art teaches the following compound on page 275:

    PNG
    media_image2.png
    151
    253
    media_image2.png
    Greyscale
.
The compound reads on formula (I) where X1 is CH, R3 is morpholine, L1 is absent, Ring A is a 6-5 bicyclic heteroaryl, p is 2, one instance of R2 is alkyl and the other is heterocyclyl, L2 is –(CRaRb)m- where Ra and Rb are hydrogen, m is 1 and R1 is alkyl. These definitions read on instant claims 1, 9 (first option), 10 (first option) and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 12, 13, 14, 17, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0009151 A1 by Han et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Han et al. teach compounds of the following general formula as antiviral agents (page 2):

    PNG
    media_image3.png
    227
    312
    media_image3.png
    Greyscale
.
As a specific example of the prior art genus, the prior art teaches the following compound on page 116 (Table 10, entry 19):

    PNG
    media_image1.png
    338
    438
    media_image1.png
    Greyscale
.
The compound above is embraced by Formula (I) where X1 is N, R1 is alkyl (methyl), L2 is –O(RaRb)m- where m is 1 and Ra and Rb are hydrogen, L1 is absent, A is pyrazolyl, p is 1, R2 is unsubstituted aryl (phenyl) (outside the scope of claim 1) and R3 is a nitrogen and oxygen containing moiety. It is further noted that the definitions of R3 and –L2-R1 could be inverted where R3 is an alkoxy group, L2 is –NRc-(CRaRb)m- where m is 1, R1-Rc are hydrogen and R1 is heteroaryl. The definitions above read on instant claim 27 (third option).
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The instant claims encompass a compound where the phenyl group in the prior art is substituted with a methyl group. The instantly claimed compound would read on instant claims 1, 5, 12, 13, 14, 17, 25 and 27 (sixth and twelfth options).
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The phenyl group of the prior art would correspond to one of the variables R2 or R6 where the prior art teaches the following on page 2:

    PNG
    media_image4.png
    336
    581
    media_image4.png
    Greyscale

The prior art teaches that the groups can be substituted by groups including alkyl groups. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale

    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
homologs because 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
homologs
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. See, for instance, In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound – at page 41). The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility. 

Allowable Subject Matter
Claims 28, 33, 34, 37 and 40 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626